Case: 19-41283   Doc# 209   Filed: 12/19/19   Entered: 12/19/19 17:35:14   Page 1 of
                                         51
                                                                STATEMENT OF OPERATIONS
                                                                   (General Business Case)
                                                                       For the Month Ended           11/30/19


                      Current Month
                                                                                                                         Cumulative         Next Month
     Actual               Forecast              Variance                                                                (Case to Date)       Forecast
                                                                       Revenues:
       $265,647              $225,000               $40,647        1    Gross Sales                                          $1,492,094         $275,000
                                                         $0        2    less: Sales Returns & Allowances                             $0
       $265,647              $225,000               $40,647        3    Net Sales                                            $1,492,094         $275,000
       $116,913              $130,000               $13,087        4    less: Cost of Goods Sold       (Schedule 'B')         $703,466          $120,000
       $148,734               $95,000               $53,734        5    Gross Profit                                          $788,628          $155,000
             $0                   $24                  ($24)       6    Interest                                                    $80              $24
                                                         $0        7    Other Income:
                                                         $0        8
                                                         $0        9

       $148,734               $95,024               $53,710       10       Total Revenues                                      $788,708         $155,024

                                                                       Expenses:
         $52,000              $52,000                     $0      11    Compensation to Owner(s)/Officer(s)                    $277,045          $52,000
         $16,647              $18,000                 $1,353      12    Salaries                                               $135,184          $18,000
              $0                                          $0      13    Commissions                                                  $0
              $0                                          $0      14    Contract Labor                                               $0
                                                                        Rent/Lease:
         $11,467              $12,000                  $533       15       Personal Property                                    $67,710          $12,000
                                                         $0       16       Real Property                                             $0
                                                         $0       17    Insurance                                                    $0
                                                         $0       18    Management Fees                                              $0
                                                         $0       19    Depreciation                                                 $0
                                                                        Taxes:
                                                         $0       20       Employer Payroll Taxes                                    $0
                                                         $0       21       Real Property Taxes                                       $0
                                                         $0       22       Other Taxes                                               $0
         $34,999              $25,000               ($9,999)      23    Other Selling                                          $184,088          $25,000
          $6,030               $5,000               ($1,030)      24    Other Administrative                                    $60,279           $5,000
                                                         $0       25    Interest                                                     $0
             $0               $10,000               $10,000       26    Other Expenses: Professional fees                       $50,000          $10,000
             $0                                          $0       27                                                                 $0
             $0                    $0                    $0       28                                                                 $0               $0
       $122,891               $20,000             ($102,891)      29 Bankruptcy legal fees and other legal fees                $251,152          $30,000
             $0                                          $0       30                                                              ($194)
                                                         $0       31                                                                 $0
                                                         $0       32                                                                 $0
                                                         $0       33
                                                         $0       34

       $244,034              $142,000             ($102,034)      35       Total Expenses                                    $1,025,264         $152,000

        ($95,300)             ($46,976)            ($48,324)      36 Subtotal                                                 ($236,556)          $3,024

                                                                     Reorganization Items:
              $0                                           $0     37 Professional Fees                                               $0
                                                           $0     38 Provisions for Rejected Executory Contracts                     $0
                                                           $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                      Resulting Chp 11 Case                                          $0
                                                           $0     40 Gain or (Loss) from Sale of Equipment                           $0
              $0                                           $0     41 U.S. Trustee Quarterly Fees                                     $0
                                                           $0     42                                                                 $0

              $0                     $0                    $0     43       Total Reorganization Items                                $0                $0

        ($95,300)             ($46,976)            ($48,324)      44 Net Profit (Loss) Before Federal & State Taxes           ($236,556)          $3,024
              $0                                         $0       45 Federal & State Income Taxes

        ($95,300)             ($46,976)            ($48,324)      46 Net Profit (Loss)                                        ($236,556)          $3,024

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):
               Case: 19-41283                Doc# 209            Filed: 12/19/19             Entered: 12/19/19 17:35:14             Page Revised
                                                                                                                                         2 of 1/1/98
                                                                              51
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            11/30/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $355,326
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $426,148
 4            Inventory                                                                 B                                       $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $781,474

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542
29                    Total Assets                                                  $781,474                              $802,016
     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283          Doc# 209        Filed: 12/19/19        Entered: 12/19/19 17:35:14               Page 3 of1/1/98
                                                                                                                    Revised
                                                              51
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                     $59,897
31                      Payroll taxes                                                                               $0
32                      Real and personal property taxes                                                            $0
33                      Income taxes                                                                                $0
34                      Sales taxes                                                                                 $0
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                    $821,686
37                      Real property lease arrearage                                                               $0
38                      Personal property lease arrearage                                                           $0
39                      Accrued professional fees                                                                   $0
40                      Current portion of long-term post-petition debt (due within 12 months)                      $0
41                      Other:
42
43

44                      Total Current Liabilities                                                             $881,583

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $881,583

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                     $881,583

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                               ($6,653,850)
53             Capital Stock                                                                                      $200
54             Additional paid-in capital                                                                   $6,810,639
55             Cumulative profit/(loss) since filing of case                                                 ($236,556)
56             Post-petition contributions/(distributions) or (draws)                                               $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                ($79,567)

60 Total Liabilities and Equity (Deficit)                                                                     $802,016




         Case: 19-41283           Doc# 209          Filed: 12/19/19      Entered: 12/19/19 17:35:14   Page 4 of1/1/98
                                                                                                         Revised
                                                                 51
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $426,148              $83,670
  31-60 Days
  61-90 Days                                                                                                                            $83,670
  91+ Days
  Total accounts receivable/payable                                                       $426,148              $83,670
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $426,148


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                             0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                            $0       Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                      $135,004
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                           $135,004
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes            No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                  Explain
Date of last physical inventory was                                       Inventory valued at zero per GAAP as company in bankruptcy
                                                                          thus reducing the consumer wanting to purchase the product
Date of next physical inventory is




              Case: 19-41283          Doc# 209         Filed: 12/19/19          Entered: 12/19/19 17:35:14            PageRevised
                                                                                                                            5 of1/1/98
                                                                    51
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 209   Filed: 12/19/19    Entered: 12/19/19 17:35:14   Page 6 of1/1/98
                                                                                             Revised
                                                       51
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                 $0                  $0                 $0               $0                   $0
      FICA - Employee                                        $0                  $0                 $0               $0                   $0
      FICA - Employer                                        $0                  $0                 $0               $0                   $0
      Unemployment (FUTA)                                    $0                  $0                 $0               $0                   $0
      Income                                                 $0                  $0                 $0               $0                   $0
      Other (Attach List)                                    $0                  $0                 $0               $0                   $0
Total Federal Taxes                                          $0                  $0                 $0               $0                   $0
State and Local
      Income Tax Withholding                                 $0                  $0                 $0               $0                   $0
      Unemployment (UT)                                      $0                  $0                 $0               $0                   $0
      Disability Insurance (DI)                              $0                  $0                 $0               $0                   $0
      Empl. Training Tax (ETT)                               $0                  $0                 $0               $0                   $0
      Sales                                                  $0                  $0                 $0               $0                   $0
      Excise                                                 $0                  $0                 $0               $0                   $0
      Real property                                          $0                  $0                 $0               $0                   $0
      Personal property                                      $0                  $0                 $0               $0                   $0
      Income                                                 $0                  $0                 $0               $0                   $0
      Other (Attach List)                                    $0                  $0                 $0               $0                   $0
Total State & Local Taxes                                    $0                  $0                 $0               $0                   $0
Total Taxes                                                  $0                  $0                 $0               $0                   $0


                                                              Schedule F
                                                         Pre-Petition Liabilities

                                                                                          Claimed          Allowed
List Total Claims For Each Classification -                                               Amount          Amount (b)
      Secured claims (a)                                                                           $0              $0
      Priority claims other than taxes                                                             $0              $0
      Priority tax claims                                                                          $0              $0
      General unsecured claims                                                             $5,206,550      $5,206,550
      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                              Schedule G
                                                     Rental Income Information
                                               Not applicable to General Business Cases

                                                              Schedule H
                                            Recapitulation of Funds Held at End of Month

                                                  Account 1           Account 2          Account 3        Account 4
Bank                                           Chase - All         Paypal              BlueSnap          Comerica
Account Type                                   checking/Saving     Deposit             Deposit           Checking
Account No.                                    Various                                                   Various
Account Purpose                                General             Payments            Payments          General
Balance, End of Month                                $291,347                 $8,261        $54,316            $1,402
Total Funds on Hand for all Accounts                 $355,326                     $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
             Case: 19-41283            Doc# 209       Filed: 12/19/19         Entered: 12/19/19 17:35:14               Page 7 of1/1/98
                                                                                                                          Revised
                                                                   51
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended       11/30/19

                                                                                                Actual                   Cumulative
                                                                                             Current Month              (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                         $0
2          Cash Received from Sales                                                                 $265,647                 $1,508,818
3          Interest Received                                                                              $0                        $80
4          Borrowings                                                                                     $0                         $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                         $0
6          Capital Contributions                                                                          $0                         $0
7                                                                                                                                    $0
8                                                                                                                                    $0
9                                                                                                                                    $0
10                                                                                                                                   $0
11                                                                                                                                   $0

12               Total Cash Receipts                                                                $265,647                 $1,508,898

     Cash Disbursements
13         Payments for Inventory                                                                           0                        $0
14         Selling                                                                                   $42,284                   $182,483
15         Administrative                                                                             $6,030                    $60,279
16         Capital Expenditures                                                                           $0                         $0
17         Principal Payments on Debt                                                                     $0                         $0
18         Interest Paid                                                                                  $0                         $0
           Rent/Lease:                                                                                                               $0
19               Personal Property                                                                   $11,467                    $67,710
20               Real Property                                                                                                       $0
           Amount Paid to Owner(s)/Officer(s)                                                                                        $0
21               Salaries                                                                            $52,000                   $312,000
22               Draws                                                                                    $0                         $0
23               Commissions/Royalties                                                                    $0                         $0
24               Expense Reimbursements                                                                   $0                         $0
25               Other                                                                                    $0                         $0
26         Salaries/Commissions (less employee withholding)                                          $16,647                   $100,229
27         Management Fees                                                                                $0                         $0
           Taxes:                                                                                                                    $0
28               Employee Withholding                                                                     $0                         $0
29               Employer Payroll Taxes                                                                   $0                         $0
30               Real Property Taxes                                                                      $0                         $0
31               Other Taxes                                                                              $0                         $0
32         Other Cash Outflows:                                                                           $0                         $0
33               Vendors related to product delivery and performance                                $104,004                   $521,698
34               Legal fees                                                                         $109,098                   $174,098
35               Research and development costs                                                      $31,000                   $181,000
36               Tax return preparation fees                                                         $18,443                    $43,443
37               Trustee fees Other expenses                                                              $0                     $6,501

38               Total Cash Disbursements:                                                          $390,973                 $1,649,441

39 Net Increase (Decrease) in Cash                                                                 ($125,326)                 ($140,543)

40 Cash Balance, Beginning of Period                                                                $480,652                   $495,868

41 Cash Balance, End of Period                                                                      $355,326                   $355,325




               Case: 19-41283           Doc# 209        Filed: 12/19/19      Entered: 12/19/19 17:35:14         PageRevised
                                                                                                                      8 of1/1/98
                                                                     51
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 11/30/19

                                                                                                            Actual               Cumulative
     Cash Flows From Operating Activities                                                                Current Month          (Case to Date)
1         Cash Received from Sales                                                                              $265,647                $1,508,818
2         Rent/Leases Collected                                                                                       $0                        $0
3         Interest Received                                                                                           $0                       $80
4         Cash Paid to Suppliers                                                                                $135,004                 $702,698
5         Cash Paid for Selling Expenses                                                                         $42,284                 $182,483
6         Cash Paid for Administrative Expenses                                                                   $6,030                   $60,279
          Cash Paid for Rents/Leases:                                                                                                           $0
7              Personal Property                                                                                 $11,467                   $67,710
8              Real Property                                                                                          $0                        $0
9         Cash Paid for Interest                                                                                      $0                        $0
10        Cash Paid for Net Payroll and Benefits                                                                 $16,647                 $100,229
          Cash Paid to Owner(s)/Officer(s)                                                                                                      $0
11             Salaries                                                                                          $52,000                 $312,000
12             Draws                                                                                                  $0                        $0
13             Commissions/Royalties                                                                                  $0                        $0
14             Expense Reimbursements                                                                                 $0                        $0
15             Other                                                                                                  $0                        $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                       $0
16             Employer Payroll Tax                                                                                      $0                     $0
17             Employee Withholdings                                                                                     $0                     $0
18             Real Property Taxes                                                                                       $0                     $0
19             Other Taxes                                                                                               $0                     $0
20        Cash Paid for General Expenses                                                                                                        $0
21                                                                                                                                              $0
22            Tax return preparation fees                                                                        $18,443                   $43,443
23            Approved Bankruptcy Attorney fees                                                                 $109,098                  $174,098
24                                                                                                                                              $0
25                                                                                                                                              $0
26                                                                                                                                              $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                      ($125,326)               ($134,042)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                              $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                 $5,200
30        U.S. Trustee Quarterly Fees                                                                                    $0                 $1,300
31                                                                                                                                              $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0                ($6,500)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                   ($125,326)               ($140,542)
     Cash Flows From Investing Activities
34        Capital Expenditures                                                                                                                   $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                                $0
36                                                                                                                                               $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                      $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                       $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                          $0
40        Capital Contributions                                                                                                                  $0
41        Principal Payments                                                                                                                     $0
42                                                                                                                                               $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                      $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                         ($125,326)               ($140,542)

45 Cash and Cash Equivalents at Beginning of Month                                                               480,652                  $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $355,326                  $355,326
               Case: 19-41283               Doc# 209           Filed: 12/19/19        Entered: 12/19/19 17:35:14              Page Revised
                                                                                                                                   9 of 1/1/98
                                                                            51
                                                                                                                            November 01, 2019through November 29, 2019
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                            Account Number:                  0780

                                                   Columbus, OH 43218- 2051

                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          Web site:                www.Chase.com
                                                                                                                          Service Center:           1-877-425-8100
                                                   00521712 DRE 703 210 33419 NNNNNNNNNNN   1 000000000 61 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                                   JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                                   5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                                   STE 37
                                                   PLEASANTON CA 94588-8552




                                                                                                                                                                         05217120101000000021
         *start*summary




                                                                                       Chase Business Select High Yield Savings
                                      SAVINGS SUMMARY
                      Beginning Balance                                                                            $386,179.14
                      Deposits and Additions                                                           1                  18.49
                      Electronic Withdrawals                                                           3            -386,179.14
                      Ending Balance                                                                   4                 $18.49

                      Annual Percentage Yield Earned This Period                                                           0.08%
                      Interest Paid This Period                                                                           $18.49
                      Interest Paid Year-to-Date                                                                         $352.42
         *end*summary



 *start*post summary message1




          Your monthly service fee was waived because you maintained an average savings balance of $10,000 or more during the
          statement period.
 *end*post summary message1




 *start*transaction detail




            TRANSACTION DETAIL

                                                          Beginning Balance                                                                                $386,179.14
              11/04                                      11/03 Online Transfer To Chk ...8142 Transaction#: 8821584039                     -25,000.00       361,179.14
              11/13                                      11/13 Online Transfer To Chk ...8142 Transaction#: 8854246888                     -25,000.00       336,179.14
              11/25                                      11/24 Online Transfer To Chk ...8142 Transaction#: 8892850655                    -336,179.14             0.00
              11/29                                      Interest Payment                                                                       18.49            18.49
                                                           Ending Balance                                                                                       $18.49
 *end*transaction detail



*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1




                                                      Case: 19-41283           Doc# 209          Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                                                 of 2 10 of
                                                                                                              51
                                                                                                               November 01, 2019through November 29, 2019
                                                                                                                 Account Number:                        0780



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 209    Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                           of 2 11 of
                                                                                        51
                                                                                                            November 01, 2019through November 29, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                             Account Number:                  1820

                                  Columbus, OH 43218- 2051

                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                www.Chase.com
                                                                                                          Service Center:           1-877-425-8100
                                  00000986 DRE 703 210 33819 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                            Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                 International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                         00009860101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                   $188.75
                     Deposits and Additions                                           2                 93,575.17
                     Electronic Withdrawals                                           2                -93,763.92
                     Ending Balance                                                   4                     $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             11/05                       Rhythmonellc Payment 12279                 CCD ID: 7208883948                                      $15,279.17
             11/25                       Vidillion, Inc. Deposit Dp67583643         CCD ID: Bizedp                                           78,296.00
             Total Deposits and Additions                                                                                                   $93,575.17
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               11/07                  11/07 Online Transfer To Chk ...8142 Transaction#: 8835364377                                         $15,400.00
               11/25                  11/24 Online Transfer To Chk ...8142 Transaction#: 8892841056                                          78,363.92
               Total Electronic Withdrawals                                                                                                 $93,763.92
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            11/05                                                                         $15,467.92
            11/07                                                                              67.92
            11/25
*end*daily ending balance3
                                                                                                0.00




                                     Case: 19-41283           Doc# 209          Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                                of 2 12 of
                                                                                             51
                                                                                                               November 01, 2019through November 29, 2019
                                                                                                                 Account Number:                        1820



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 209    Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                           of 2 13 of
                                                                                        51
                                                                                                        November 01, 2019through November 29, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                  8142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00021943 DRE 703 210 33819 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                      00219430301000000023
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                           $40,984.81
                    Deposits and Additions                                        27            607,752.13
                    Checks Paid                                                    8            -64,321.66
                    Electronic Withdrawals                                        16           -235,664.89
                    Other Withdrawals                                              3             -5,360.00
                    Fees                                                           1               -315.00
                    Ending Balance                                                55           $343,075.39
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/01                      Deposit    1547824588                                                                              $1,000.00
            11/04                      Online Transfer From Sav ...0780 Transaction#: 8821584039                                          25,000.00
            11/04                      Bluesnap Inc. 582921 349397            CCD ID: 1450479415                                          14,339.62
            11/04                      Paypal       Transfer            PPD ID: Paypalsd11                                                 3,000.00
            11/07                      Online Transfer From Chk ...1820 Transaction#: 8835364377                                          15,400.00
            11/07                      Paypal       Transfer            PPD ID: Paypalsdw1                                                 3,300.00
            11/08                      Wire Reversal B/O: JPMC Cb Funds Transfer Same Day Tampa FL 33610-9128 US Org:                     19,960.00
                                       Mbr/0256 Standard Chartered Bank Ref:/Bnf/Our Ref Jpm191108-005229
                                       Chaseref9745700312Fc Rtn Dtd 11/08/201 9 Trn 3013400312Es As Uta Bene Acc Ou Nt
                                       Closed Less Fees Trn: 8283600312Hh
            11/12                      Deposit                                                                                             1,806.00
            11/12                      Deposit                                                                                               872.00
            11/12                      Deposit    944721626                                                                                  630.00
            11/12                      Bluesnap Inc. 582921 354641            CCD ID: 1450479415                                           8,930.59
            11/13                      Online Transfer From Sav ...0780 Transaction#: 8854246888                                          25,000.00
            11/13
*end*deposits and additions
                                       Paypal       Transfer            PPD ID: Paypalsdw1                                                 3,000.00



                                   Case: 19-41283           Doc# 209          Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                              of 6 14 of
                                                                                           51
                                                                                                         November 01, 2019through November 29, 2019
                                                                                                          Account Number:                  8142



*start*deposits and additions




                                                                          (continued)
           DEPOSITS AND ADDITIONS

            11/13                       Paypal       Transfer            PPD ID: Paypalsdw1                                                2,195.07
            11/13                       Paypal       Transfer            PPD ID: Paypalsdw1                                                1,150.05
            11/18                       Bluesnap Inc. 582921 357175            CCD ID: 1450479415                                          9,824.53
            11/19                       Deposit                                                                                            2,071.00
            11/20                       Paypal       Transfer            PPD ID: Paypalsd11                                                3,300.00
            11/25                       Online Transfer From Sav ...0780 Transaction#: 8892850655                                        336,179.14
            11/25                       Online Transfer From Chk ...1820 Transaction#: 8892841056                                         78,363.92
            11/25                       Bluesnap Inc. 582921 361725            CCD ID: 1450479415                                          9,338.30
            11/25                       Online Transfer From Chk ...3030 Transaction#: 8892835738                                            858.33
            11/25                       Online Transfer From Chk ...2560 Transaction#: 8892834257                                             38.66
            11/25                       Online Transfer From Chk ...8163 Transaction#: 8892839178                                             11.19
            11/25                       Online Transfer From Chk ...8280 Transaction#: 8892837234                                              3.73
            11/26                       Deposit    1915129905                                                                              2,180.00
            11/26                       Paypal, Inc. EDI Pymnts Doc0020047736          ID: 6770510487                                     40,000.00
            Total Deposits and Additions                                                                                                $607,752.13
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       5001                     ^                                                                                           11/01              $1.00
       5008                     *^                                                                                          11/04          11,467.39
       5014                     *^                                                                                          11/13           1,294.13
       5015                     ^                                                                                           11/12           1,420.34
       5016                     ^                                                                                           11/18          43,524.05
       5017                     ^                                                                                           11/25           2,500.00
       5018                     ^                                                                                           11/29           2,114.75
       6311                     *^                                                                                          11/12           2,000.00
            Total Checks Paid                                                                                                            $64,321.66
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              11/04                  11/04 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De            $1,154.24
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                     Canada Inc Ref: Invoice 7688Business
                                     Expenses/Ocmt/Cad1471,20/Exch/1.2746/Cntr/2258454 6/ Trn: 8713800308Re
              11/04                  11/04 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             7,768.47
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                     Ref: Business Expenses/Ocmt/Cad9925,00/Exch/1.2776/Cntr/29663462/Acc/Accoun T
                                     0193011 Trn: 8779600308Re
              11/08                  11/08 Online International Wire Transfer Via: Standard Chartered Bank/0256 A/C: Afibafkaxxx           20,000.00
                                     Kabul Af Ben: Tolo Tv Limited Kabul E5 Af Ref: Business Expenses Ssn: 0220290 Trn:
                                     3013400312Es
              11/12                  11/12 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             2,292.66
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                     Canada Inc Ref: Invoice 7737 7736Business Expenses/Ocmt/Cad2942,40/Exch/1.2834/Cntr/52
 *end*electronic withdrawal
                                     726341/ Trn: 3932900316Re


                                     Case: 19-41283         Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                           of 6 15 of
                                                                                        51
                                                                                                   November 01, 2019through November 29, 2019
                                                                                                     Account Number:                 8142



*start*electronic withdrawal




                                                                        (continued)
        ELECTRONIC WITHDRAWALS

            11/12              11/12 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                    15,000.00
                               4384100316Es
            11/13              11/13 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                34,642.67
                               Ref:/Acc/Obi: Trinet Request Imad: 1113B1Qgc01C011652 Trn: 0271009317Fg
            11/21              11/21 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             2,277.75
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services




                                                                                                                                                 10219430302000000063
                               Canada Inc Ref: 7779 7780Business
                               Expenses/Ocmt/Cad2942,40/Exch/1.2918/Cntr/73307795/ Trn: 9412100325Re
            11/21              Citi Autopay Payment 083126007050735 Tel ID: Citicardap                                                  897.16
            11/25              11/25 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             3,172.22
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: 7846 7849Business
                               Expenses/Ocmt/Cad4089,94/Exch/1.2893/Cntr/76904626/ Trn: 4132200329Re
            11/25              11/25 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                     5,000.00
                               4006200329Es
            11/25              11/25 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx               32,000.00
                               Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                               Expenses/Time/03:42 Imad: 1125B1Qgc07C002423 Trn: 4006300329Es
            11/25              11/25 Online Domestic Wire Transfer Via: Wells Fargo NA/121000248 A/C: Keller And                     62,724.11
                               Benvenutti San Francisco CA 94108 US Ref:/Time/03:42 Imad: 1125B1Qgc07C002428 Trn:
                               4018000329Es
            11/25              American Express ACH Pmt A3834               Web ID: 9493560001                                        6,591.30
            11/26              11/26 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                34,004.69
                               Ref:/Acc/Obi: Trinet Request Imad: 1126B1Qgc02C010080 Trn: 0263609330Fg
            11/29              11/29 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             4,439.62
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                               Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.2884/Cntr/82562640/Acc/Accoun T
                               0193011 Trn: 7423000333Re
            11/29              11/29 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-           3,700.00
                               Tr Ref: Business Expenses Trn: 6947900333Es
            Total Electronic Withdrawals                                                                                          $235,664.89
*end*electronic withdrawal


*start*other withdrawals




           OTHER WITHDRAWALS

            11/04              Deposited Item Returned  NSF 1St         099003936                         # of                       $2,180.00
                               Items00001Ck#:0000001558                          Dep Amt0000218000        Dep
                               Date103119Ck Amt0000218000
            11/12              11/09 Withdrawal                                                                                       1,000.00
            11/29              Deposited Item Returned  NSF 1St         099005006                         # of                        2,180.00
                               Items00001Ck#:0000001619                          Dep Amt0000218000        Dep
                               Date112619Ck Amt0000218000
            Total Other Withdrawals                                                                                                  $5,360.00
*end*other withdrawals


*start*fees section




                      FEES

            11/05               Service Charges For The Month of October                                                               $315.00
            Total Fees                                                                                                                 $315.00
*end*fees section




                               Case: 19-41283         Doc# 209        Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 3Page
                                                                                                                      of 6 16 of
                                                                                   51
                                                                                             November 01, 2019through November 29, 2019
                                                                                                Account Number:                    8142



*start*daily ending balance2




                DAILY ENDING BALANCE

     11/01                                      $41,983.81      11/12               70,623.92            11/21                      34,528.81
     11/04                                       61,753.33      11/13               66,032.24            11/25                     347,334.45
     11/05                                       61,438.33      11/18               32,332.72            11/26                     355,509.76
     11/07                                       80,138.33      11/19               34,403.72            11/29                     343,075.39
     11/08
*end*daily ending balance2
                                                 80,098.33      11/20               37,703.72
*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                           8280 ,                           1820,
                              2560,                    3030,                           8163

*start*service charge summary2 part1




            Monthly Service Fee                                                  $0.00
            Other Service Charges                                              $145.00
            Total Service Charges
*start*service charge summary2 part2
                                                                               $145.00 Will be assessed on 12/4/19

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                    0                                       $95.00             $0.00
            No Hassle Fees
            Return Item                                                   2    Unlimited            0             $12.00             $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                           15    Unlimited            0              $0.40             $0.00
            Credits
            Non-Electronic Transactions                                  38         500             0           $0.40                $0.00
            Branch Deposit - Immediate Verification                   $630      $25,000            $0         $0.0025                $0.00
            Electronic Credits
            International Incoming Wire Fee                               2    Unlimited            0             $15.00             $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                             2           1             1             $35.00            $35.00
            Online US Dollar Intl Wire Fee                                3           3             0             $40.00             $0.00
            Online Fx Intl Wire Fee                                       7           0             7              $5.00            $35.00
            Online Fx Intl Wire Fee - High                                1           0             1              $0.00             $0.00
            Online Domestic Wire Fee                                      3           0             3             $25.00            $75.00
            Subtotal Other Service Charges (Will be assessed on 12/4/19)                                                           $145.00

            ACCOUNT                1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                            2

            ACCOUNT                  8163
            Electronic Credits                                            2
            Credits
            Non-Electronic Transactions                                   2
            Electronic Credits
            International Incoming Wire Fee                               2
            Miscellaneous Fees
            Online Fx Intl Wire Fee                                       2

            ACCOUNT
*end*service charge detail2
                                               8142


                                       Case: 19-41283    Doc# 209   Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 4Page
                                                                                                                    of 6 17 of
                                                                                 51
                                                                                                                November 01, 2019through November 29, 2019
                                                                                                                  Account Number:                        8142



*start*service charge detail2




                                                                          (continued)
             SERVICE CHARGE DETAIL
            No Hassle Fees
            Return Item                                                                 2
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                       11
            Credits




                                                                                                                                                                            10219430303000000063
            Non-Electronic Transactions                                              36
            Branch Deposit - Immediate Verification                                $630
            Miscellaneous Fees
            Domestic Wire Fee                                                           2
            Online US Dollar Intl Wire Fee                                              3
            Online Fx Intl Wire Fee                                                     5
            Online Fx Intl Wire Fee - High                                              1
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                        3
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 209     Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 5Page
                                                                                                                            of 6 18 of
                                                                                         51
                                                                 November 01, 2019through November 29, 2019
                                                                  Account Number:                  8142




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 209     Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 6Page
                                                                               of 6 19 of
                                           51
                                                                                                        November 01, 2019through November 29, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                  5270

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00003534 DRE 703 210 33819 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                PTIL LLC                                                               Para Espanol:             1-888-622-4273
                                5653 STONERIDGE DR STE 119                                             International Calls:      1-713-262-1679
                                PLEASANTON CA 94588-8583




                                                                                                                                                      00035340201000000022
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                           $11,221.09
                    Deposits and Additions                                          2             20,000.00
                    Electronic Withdrawals                                          4            -30,000.00
                    Fees                                                            1                -95.00
                    Ending Balance                                                  7             $1,126.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/12                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                          $15,000.00
                                       4384100316Es
            11/25                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                             5,000.00
                                       4006200329Es
            Total Deposits and Additions                                                                                                $20,000.00
*end*deposits and additions




                                   Case: 19-41283           Doc# 209          Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                              of 4 20 of
                                                                                           51
                                                                                                          November 01, 2019through November 29, 2019
                                                                                                            Account Number:                 5270



   *start*electronic withdrawal




            ELECTRONIC WITHDRAWALS

                11/04                  11/04 Online International Wire Transfer A/C: Bank AL Falah Limited Karachi Pakistan 0 - Pk          $8,000.00
                                       Ref: Business Expenses Trn: 3583200308Es
                11/13                  11/13 Online International Wire Transfer Via: Deutsche Bank Trust Company America/0103               12,000.00
                                       A/C: Societe Generale Expressbank Varna 9000, Bulgaria Ben: Neterra Ltd. Sofia 1784 Bg Ref:
                                       Business Expenses Ssn: 0231505 Trn: 3597800317Es
                11/15                  11/15 Online Domestic Wire Transfer Via: Hsbc Bank USA, N.A./0108 A/C: Hsbc Buffalo NY                2,000.00
                                       US Ben: Faisal Aftab And Ayesha Umer New York NY 10017 US Ssn: 0283980 Trn:
                                       3869700319Es
                11/27                  11/27 Online International Wire Transfer A/C: Bank AL Falah Limited Karachi Pakistan 0 - Pk           8,000.00
                                       Ref: Business Expenses Trn: 3201300331Es
                Total Electronic Withdrawals                                                                                              $30,000.00
   *end*electronic withdrawal


   *start*fees section




                         FEES

                11/05                   Service Charges For The Month of October                                                               $95.00
                Total Fees                                                                                                                     $95.00
   *end*fees section




*start*daily ending balance3




             DAILY ENDING BALANCE

            11/04                                                                    $3,221.09
            11/05                                                                     3,126.09
            11/12                                                                    18,126.09
            11/13                                                                     6,126.09
            11/15                                                                     4,126.09
            11/25                                                                     9,126.09
            11/27
*end*daily ending balance3
                                                                                      1,126.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                              $95.00
            Other Service Charges                                                             $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                             $95.00 Will be assessed on 12/4/19

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                       1                                       $95.00          $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                        2     Unlimited           0              $0.40           $0.00
            Credits
            Non-Electronic Transactions                                               4          500            0              $0.40           $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                            3            3            0             $40.00           $0.00
            Online Domestic Wire Fee                                                  1            1            0             $25.00           $0.00
            Subtotal Other Service Charges (Will be assessed on 12/4/19)                                                                      $95.00

            ACCOUNT                                5270
            Monthly Service Fee
            Monthly Service Fee
*end*service charge detail2
                                                                                      1
                                       Case: 19-41283         Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                             of 4 21 of
                                                                                          51
                                                                                                                November 01, 2019through November 29, 2019
                                                                                                                  Account Number:                        5270



*start*service charge detail2




                                                                          (continued)
             SERVICE CHARGE DETAIL
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                          2
            Credits
            Non-Electronic Transactions                                                 4
            Miscellaneous Fees




                                                                                                                                                                            10035340202000000062
            Online US Dollar Intl Wire Fee                                              3
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                        1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 209     Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 3Page
                                                                                                                            of 4 22 of
                                                                                         51
                                                                 November 01, 2019through November 29, 2019
                                                                  Account Number:                  5270




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 209     Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 4Page
                                                                               of 4 23 of
                                           51
                                                                                                                       November 01, 2019through November 29, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                                   Account Number:                  2560

                                       Columbus, OH 43218- 2051

                                                                                                                      CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                www.Chase.com
                                                                                                                      Service Center:           1-877-425-8100
                                       00000987 DRE 703 210 33819 NNNNNNNNNNN   1 000000000 D2 0000                   Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV INC                                                                   Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                        International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                     00009870101000000021
         *start*summary




                                                                           Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                                $38.66
                     Electronic Withdrawals                                                1                          -38.66
                     Ending Balance                                                        1                           $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               11/25                       11/24 Online Transfer To Chk ...8142 Transaction#: 8892834257                                                    $38.66
               Total Electronic Withdrawals                                                                                                                 $38.66
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            11/25
*end*daily ending balance3
                                                                                                      $0.00
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                               $0.00
            Other Service Charges                                                                             $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                              $0.00




                                          Case: 19-41283           Doc# 209          Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                                     of 2 24 of
                                                                                                  51
                                                                                                               November 01, 2019through November 29, 2019
                                                                                                                 Account Number:                        2560



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 209    Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                           of 2 25 of
                                                                                        51
                                                                                                                        November 01, 2019through November 29, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                                    Account Number:                  3030

                                       Columbus, OH 43218- 2051

                                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                                       Web site:                www.Chase.com
                                                                                                                       Service Center:           1-877-425-8100
                                       00000988 DRE 703 210 33819 NNNNNNNNNNN   1 000000000 D2 0000                    Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV INC                                                                    Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                         International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                      00009880101000000021
         *start*summary




                                                                           Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                                $858.33
                     Electronic Withdrawals                                                1                          -858.33
                     Ending Balance                                                        1                            $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               11/25                       11/24 Online Transfer To Chk ...8142 Transaction#: 8892835738                                                    $858.33
               Total Electronic Withdrawals                                                                                                                 $858.33
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            11/25
*end*daily ending balance3
                                                                                                      $0.00
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                               $0.00
            Other Service Charges                                                                             $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                              $0.00




                                          Case: 19-41283           Doc# 209          Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                                     of 2 26 of
                                                                                                  51
                                                                                                               November 01, 2019through November 29, 2019
                                                                                                                 Account Number:                        3030



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 209    Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                           of 2 27 of
                                                                                        51
                                                                                                          November 01, 2019through November 29, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                             Account Number:                  8163

                                Columbus, OH 43218- 2051

                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         Web site:                www.Chase.com
                                                                                                         Service Center:           1-877-425-8100
                                00026043 DRE 703 141 33419 NNNNNNNNNNN T 1 000000000 64 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV, INC.                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                        00260430101000000021
       *start*summary




                                                                      Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                $630.96
                    Deposits and Additions                                         2                6,458.00
                    Electronic Withdrawals                                         3               -5,610.96
                    Ending Balance                                                 5               $1,478.00
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            11/06                       Book Transfer Credit B/O: Royal Bank of Canada Payment Centertoronto On Canada                      $4,980.00
                                        M5V2Y-1 CA Org:/002574001533 The Computeronics Ref: Purchase Invoice
                                        Payment/Chgs/USD0,/Chgs/USD20,00/Ocmt/USD5000,/ Trn: 2538389310Fs
            11/26                       Book Transfer Credit B/O: Canadian Imperial Bank of Commerce Toronto On Canada M5E                   1,478.00
                                        1-G4 CA Org:/09602Madnyds Web Madny Digital Services
                                        Ref:/Chgs/USD0,/Chgs/USD22,00/Ocmt/USD1500,/ Trn: 9099825330Fs
            Total Deposits and Additions                                                                                                    $6,458.00
*end*deposits and additions




                                   Case: 19-41283            Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                              of 2 28 of
                                                                                           51
                                                                                                                 November 01, 2019through November 29, 2019
                                                                                                                  Account Number:                       8163



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               11/12                          11/12 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               $1,146.33
                                              197132107 US Org:                    8163 Jadoo Tv, Inc. Ben:/362111480001 Tcw Services
                                              Canada Inc Ref: Invoice 7730Business
                                              Expenses/Ocmt/Cad1471,20/Exch/1.2834/Cntr/5508888 0/ Trn: 3933000316Re
               11/13                          11/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 4,453.44
                                              197132107 US Org:                    8163 Jadoo Tv, Inc. Ben:/478520020193011 Xumax Inc.
                                              Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.2844/Cntr/60594482/Acc/Accoun T
                                              0193011 Trn: 4755100317Re
               11/25                          11/24 Online Transfer To Chk ...8142 Transaction#: 8892839178                                                  11.19
               Total Electronic Withdrawals                                                                                                            $5,610.96
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            11/06                                                                          $5,610.96
            11/12                                                                           4,464.63
            11/13                                                                              11.19
            11/25                                                                               0.00
            11/26
*end*daily ending balance3
                                                                                            1,478.00
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                        $0.00
            Other Service Charges                                                                      $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                       $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283         Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                                    of 2 29 of
                                                                                                 51
                                                                                                                       November 01, 2019through November 29, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                                   Account Number:                  8280

                                       Columbus, OH 43218- 2051

                                                                                                                      CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                www.Chase.com
                                                                                                                      Service Center:           1-877-425-8100
                                       00000983 DRE 703 210 33819 NNNNNNNNNNN   1 000000000 D2 0000                   Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV INC                                                                   Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                        International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                     00009830101000000021
         *start*summary




                                                                           Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                                 $3.73
                     Electronic Withdrawals                                                1                           -3.73
                     Ending Balance                                                        1                           $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               11/25                       11/24 Online Transfer To Chk ...8142 Transaction#: 8892837234                                                     $3.73
               Total Electronic Withdrawals                                                                                                                  $3.73
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            11/25
*end*daily ending balance3
                                                                                                      $0.00
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                               $0.00
            Other Service Charges                                                                             $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                              $0.00




                                          Case: 19-41283           Doc# 209          Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 1Page
                                                                                                                                     of 2 30 of
                                                                                                  51
                                                                                                               November 01, 2019through November 29, 2019
                                                                                                                 Account Number:                        8280



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 209    Filed: 12/19/19 Entered: 12/19/19 17:35:14Page 2Page
                                                                                                                           of 2 31 of
                                                                                        51
Merchant Account ID:          TW5U        PayPal ID: sadia@jadootv.com               11/1/2019 - 11/30/2019



Statement for November 2019
Jadoo TV
5880 W. Las Positas Blvd
Suite #37
94588 Pleasanton
Balance Summary (11/1/2019 - 11/30/2019)

                Available beginning     Available ending        Withheld beginning    Withheld ending
 USD                       10,926.28              8,261.00                    0.00                   0.00

 AUD                         279.32                   0.00                    0.00                   0.00

 CAD                        1,042.65              2,232.99                    0.00                   0.00

 EUR                            0.00                  0.00                    0.00                   0.00

 GBP                            0.00                  0.00                    0.00                   0.00

 NZD                            0.00               990.91                     0.00                   0.00




                                                                                                  Page 1
     Case: 19-41283         Doc# 209   Filed: 12/19/19 Entered: 12/19/19 17:35:14    Page 32 of
                                                    51
Merchant Account ID:        TW5U          PayPal ID: sadia@jadootv.com                       11/1/2019 - 11/30/2019



Activity Summary (11/1/2019 - 11/30/2019)
                                                 USD                     AUD        CAD                     EUR
 Beginning Available Balance               10,926.28                279.32      1,042.65                    0.00
 Payments received                           27,627.71              3,998.00     9,217.00                    0.00

 Payments sent                                -3,236.54                  0.00      -37.26                 -119.98

 Withdrawals and Debits                      -33,150.56              -319.00      -627.00                    0.00

 Deposits and Credits                             0.00                   0.00        0.00                    0.00

 Fees                                          -817.01               -167.71      -362.40                    0.00

 Chargeback                                    -559.40                   0.00        0.00                    0.00

 Releases                                     1,744.20                   0.00       37.26                    0.00

 Transfers                                    7,470.52             -3,790.61     -7,000.00                 119.98

 Withheld                                     -1,744.20                  0.00      -37.26                    0.00

 Ending Available Balance                   8,261.00                     0.00   2,232.99                    0.00

                                                                                                            NZD
 Beginning Available Balance                                                                                0.00
 Payments received                                                                                       1,036.00

 Payments sent                                                                                               0.00

 Withdrawals and Debits                                                                                      0.00

 Deposits and Credits                                                                                        0.00

 Fees                                                                                                      -45.09

 Chargeback                                                                                                  0.00

 Releases                                                                                                    0.00

 Transfers                                                                                                   0.00

 Withheld                                                                                                    0.00

 Ending Available Balance                                                                                990.91




                                                                                                          Page 2
     Case: 19-41283         Doc# 209   Filed: 12/19/19 Entered: 12/19/19 17:35:14            Page 33 of
                                                    51
Merchant Account ID:        TW5U          PayPal ID: sadia@jadootv.com                      11/1/2019 - 11/30/2019



Payments received
 Description                                     USD                     AUD       CAD                     EUR
 General payment                                329.99                   0.00     199.00                    0.00

 Virtual Terminal Payment                    15,236.89              1,736.00     3,394.00                   0.00

 Website Payment                             12,060.83              2,262.00     5,624.00                   0.00

 Total                                     27,627.71              3,998.00      9,217.00                   0.00

 Description                                                                                               NZD
 General payment                                                                                           25.00

 Virtual Terminal Payment                                                                                   0.00

 Website Payment                                                                                        1,011.00

 Total                                                                                                1,036.00

Payments sent
 Description                                     USD                     AUD       CAD                     EUR
 Website Payment                              -1,273.80                  0.00        0.00                   0.00

 Express Checkout Payment                      -756.26                   0.00      -37.26                   0.00

 Shipping Payment                                -72.55                  0.00        0.00                   0.00

 Payment Bill User Payment                    -1,133.93                  0.00        0.00                -119.98

 Total                                      -3,236.54                    0.00     -37.26               -119.98

 Description                                                                                               NZD
 Website Payment                                                                                            0.00

 Express Checkout Payment                                                                                   0.00

 Shipping Payment                                                                                           0.00

 Payment Bill User Payment                                                                                  0.00

 Total                                                                                                     0.00

Withdrawals and Debits
 Description                                     USD                     AUD       CAD                     EUR
 Transfer Withdrawal                         -32,209.83                  0.00        0.00                   0.00

 Payment Refund                                -940.73               -319.00      -627.00                   0.00

 Total                                    -33,150.56               -319.00       -627.00                   0.00

 Description                                                                                               NZD
 Transfer Withdrawal                                                                                        0.00

 Payment Refund                                                                                             0.00

 Total                                                                                                     0.00




                                                                                                         Page 3
     Case: 19-41283         Doc# 209   Filed: 12/19/19 Entered: 12/19/19 17:35:14           Page 34 of
                                                    51
Merchant Account ID:      TW5U          PayPal ID: sadia@jadootv.com                       11/1/2019 - 11/30/2019



Fees
 Description                                   USD                     AUD        CAD                     EUR
 Chargeback fee                               -20.00                   0.00        0.00                    0.00

 Product Fee                                  -30.00                   0.00        0.00                    0.00

 Payment Fee                                 -767.01               -167.71       -362.40                   0.00

 Total                                      -817.01              -167.71       -362.40                    0.00

 Description                                                                                              NZD
 Chargeback fee                                                                                            0.00

 Product Fee                                                                                               0.00

 Payment Fee                                                                                             -45.09

 Total                                                                                                  -45.09

Chargeback
 Description                                   USD                     AUD        CAD                     EUR
 Chargeback Adjustments                      -559.40                   0.00        0.00                    0.00

 Total                                      -559.40                    0.00       0.00                    0.00

 Description                                                                                              NZD
 Chargeback Adjustments                                                                                    0.00

 Total                                                                                                    0.00

Releases
 Description                                   USD                     AUD        CAD                     EUR
 Release                                    1,744.20                   0.00       37.26                    0.00

 Total                                    1,744.20                     0.00      37.26                    0.00

 Description                                                                                              NZD
 Release                                                                                                   0.00

 Total                                                                                                    0.00

Transfers
 Description                                   USD                     AUD        CAD                     EUR
 Currency Conversion                        7,470.52             -3,790.61     -7,000.00                 119.98

 Total                                    7,470.52             -3,790.61      -7,000.00                119.98

 Description                                                                                              NZD
 Currency Conversion                                                                                       0.00

 Total                                                                                                    0.00




                                                                                                        Page 4
     Case: 19-41283       Doc# 209   Filed: 12/19/19 Entered: 12/19/19 17:35:14            Page 35 of
                                                  51
Merchant Account ID:      TW5U        PayPal ID: sadia@jadootv.com                    11/1/2019 - 11/30/2019



Withheld
 Description                                 USD                     AUD     CAD                     EUR
 Open PayPal Authorizations               -1,744.20                  0.00    -37.26                   0.00

 Total                                  -1,744.20                    0.00   -37.26                   0.00

 Description                                                                                         NZD
 Open PayPal Authorizations                                                                           0.00

 Total                                                                                               0.00




                                                                                                   Page 5
     Case: 19-41283     Doc# 209   Filed: 12/19/19 Entered: 12/19/19 17:35:14         Page 36 of
                                                51
Payout Summary Statement - 582921 - 2019W44




                                          Payout Summary Statement (USD)
                                                From: Oct 28, 2019 Through: Nov 3, 2019
       jadootv                                                                                         Payment ID: 2019W44
       582921                                                                                         Planned Date: 11/18/19
       sales@jadootv.com                                                                              Transfer Date: 11/18/19


        Disbursement Currency: United States Dollars


          Disbursement Summary                                                            # Transactions         Value ($)

          Gross Sales                                                                     1002                 $ 13,790.96

          Refunds                                                                         45                   $ (2,398.79)

          Chargebacks                                                                     2                       $ (28.80)

          Net Sales                                                                       1049                 $ 11,363.37
             of which Tax/VAT                                                                                      $ 438.85

          Processing Fees                                                                                      $ (1,064.49)

          Tax/VAT Remitted by BlueSnap                                                                           $ (438.85)

          Paid Directly by 3rd Party                                                                                $ 0.00

          Non-Processing Fees                                                                                     $ (35.50)

          Manual Adjustments Total                                                                                  $ 0.00

          Total Disbursement:                                                                                  $ 9,824.53



         Non-Processing Fees

                                                                                              # Transactions       Value $

         Account Updater - Subscription 2019-Oct-28 - 2019-Nov-04                             17                   $ (1.70)

         Declined Authorizations Fee 2019-Oct-28 - 2019-Nov-04                                36                   $ (1.80)

         Chargeback Fee 2019-Oct-28 - 2019-Nov-04                                             2                   $ (30.00)

         Payout Fee - ACH                                                                                          $ (2.00)

         Total Non-Processing Fees:                                                                              $ (35.50)



         Manual Adjustments

         -

         Total Manual Adjustments:                                                                                  $ 0.00



         Held by BlueSnap in Reserve:                                                                          $ 19,796.00




                Case: 19-41283          Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14     Page 37 of
                                                                    51
Payout Summary Statement - 582921 - 2019W44.pdf[12/19/2019 9:45:09 AM]
Payout Summary Statement - 582921 - 2019W44




                                                            Glossary of Terms


       Dates                                                              Non-Processing Fees
       Planned Date                                                       Account Maintenance Fee (Affiliates/Vendors)
       Date when a payment is due to take place.                          This fee is charged when the minimum level of sales set forth
                                                                          in the BlueSnap contract is not met for the month. Unless
       Transfer Date                                                      contracted otherwise, the minimum is $2,500 per month.
       Date when a payment actually took place. If planned date falls
       on a weekend, holiday, or was delayed, these 2 dates will be       Account Updater
       different. In most cases Planned Date and Transfer date will       Successful Account Updater card repair.
       be the same.
                                                                          Conveyance Fee
                                                                          A fee charged for each transaction settled directly with a 3rd
       Currencies                                                         party such as PayPal or American Express.
       Transaction Currency
                                                                          Chargeback Fee
       Currency of the transaction as it was sent for processing
                                                                          A chargeback occurs when a shopper does not recognize a
       (authorized).
                                                                          transaction and contacts their issuing bank to dispute it. The
       Payout Currency                                                    card schemes (Visa, Mastercard...) charge a fee for every
       The currency in which BlueSnap will settle this transaction to     Chargeback, which we are obliged to pass to the merchant.
       the merchant, except in the case where the base currency is
                                                                          Chargeback Dispute Fee
       an exotic currency where Payout Currency will be USD.
                                                                          This fee is charged each time a chargeback dispute is
       Disbursement currency                                              submitted.
       Will only be different from payout currency if merchant has
                                                                          Chargeback TRR fee
       requested BlueSnap to settle funds in an "exotic" currency (not
                                                                          A Transaction Retrieval Request (TRR) is a request from the
       one of the majors or minors). In this case, payout currency will
                                                                          issuing bank for more information about the transaction.
       always be USD, and Disbursement currency will be deposited
                                                                          Responding to these requests may prevent a future
       in "exotic" currency requested.
                                                                          chargeback on the transaction.

                                                                          Declined Authorizations
       Disbursement Summary
                                                                          A per transaction charge on transactions that are declined at
       Gross Sales                                                        authorization. This charge is not applied to failover declines
       Volume of sales (charges) processed in this period, including      initiated by BlueSnap nor those declined renewal transactions
       any applicable TAX/ VAT collected by BlueSnap.                     through the BlueSnap Subscription Manager.

       Net Sales                                                          Failover Fee
       Volume of sales minus Refunds and Chargebacks processed            A fee charged for each transaction that is initially declined and
       in this period.                                                    then ultimately successful as a result of BlueSnap's failover
                                                                          functionality.
       Processing Fees
       BlueSnap's commission/ processing fees on all transactions         Direct Debit Refund Fee
       being paid for this period.                                        Fee incurred upon refund of direct debit.

       Tax/ VAT remitted by BlueSnap                                      ECP Reversal Fee
       This is the portion of your Gross sales which BlueSnap will        Fee incurred upon reversal of Electronic Check/ACH/Direct
       retain and remit to the relevant authorities                       Debit.

       Paid Directly by 3rd party                                         Ethoca Alert Fee (Chargeback Alert Fee)
               Case: 19-41283           Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14                Page 38 of
                                                                      51
Payout Summary Statement - 582921 - 2019W44.pdf[12/19/2019 9:45:09 AM]
Payout Summary Statement - 582921 - 2019W44

       When a 3rd party processor settles funds directly to the             A per transaction charge resulting from an issuer reporting a
       merchant, BlueSnap will be deducting them from our                   transaction as fraud to Ethoca.
       settlement. For example, all of merchant PayPal sales are
       funded directly into the merchant PayPal business account.           Fraud Monthly Fee & Fraud Transaction Fee
       BlueSnap will settle the processing fee differential.                BlueSnap's Smarter Payment Gateway™ is integrated with an
                                                                            industry-leading fraud prevention system. Merchant chooses
       Non-processing Fees                                                  the level of customization that the business needs. Depending
       Miscellaneous non-processing fees applicable for this period.        on the chosen level, a monthly or per transaction fee may
       This could be Fraud service fees, Account Maintenance,               apply.
       Transfer Fees, etc. They will be listed under "Non-processing
       Fees" section of the report.                                         Inactivity Fee
                                                                            Fee charged for no activity on account in the past 3 months.
       Reserve
       If applicable, this value reflects either an increase (negative in   Marketplace Vendor Management Fee
       your statement) or a decrease (positive in your statement) of        A fee charged to your marketplace based on the gross amount
       the funds BlueSnap is holding for the merchant in reserve.           paid out to each vendor managed by BlueSnap.

       Carryover                                                            Non-Compliance Fees
       The amount of funds added to (or deducted from) this cycle's         All merchants selling in-store or online, taking payments via
       disbursement corresponding to sales withheld from a previous         credit and debit cards, must be compliant with PCI Standards.
       pay period.                                                          Our partner, Security Metrics, has asked you (depending on
                                                                            the integration method you have with BlueSnap) to fill in the
                                                                            appropriate PCI form. A monthly fee will charged if you fail to
                                                                            satisfy PCI requirements.

                                                                            Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                            Funds transfer fee.

                                                                            TC40-Safe Refund Fee
                                                                            Fraud alerts sent by the card issuing bank to the payment
                                                                            network to notify all parties of a TC40 claim or a chargeback
                                                                            claim; BlueSnap will receive the fraud alert and process a
                                                                            refund to help manage chargebacks.

                                                                            Verifi Processing (Chargeback Alert Fee)
                                                                            A per transaction charge for a dispute opened by the
                                                                            cardholder with their issuing bank.




                Case: 19-41283            Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14              Page 39 of
                                                                        51
Payout Summary Statement - 582921 - 2019W44.pdf[12/19/2019 9:45:09 AM]
Payout Summary Statement - 582921 - 2019W45




                                         Payout Summary Statement (USD)
                                               From: Nov 4, 2019 Through: Nov 10, 2019
       jadootv                                                                                           Payment ID: 2019W45
       582921                                                                                           Planned Date: 11/25/19
       sales@jadootv.com                                                                                Transfer Date: 11/25/19


        Disbursement Currency: United States Dollars


         Disbursement Summary                                                            # Transactions            Value ($)

         Gross Sales                                                                     1020                    $ 10,771.32

         Refunds                                                                         43                      $ (1,604.15)

         Chargebacks                                                                     8                         $ (194.02)

         Net Sales                                                                       1071                     $ 8,973.15
             of which Tax/VAT                                                                                        $ 463.75

         Processing Fees                                                                                           $ (940.68)

         Tax/VAT Remitted by BlueSnap                                                                              $ (463.75)

         Paid Directly by 3rd Party                                                                                   $ 0.00

         Non-Processing Fees                                                                                        $ 274.78

         Adjustment of BlueSnap Reserve (Target: $ 19,796.00)                                                     $ 1,494.80

         Manual Adjustments Total                                                                                     $ 0.00

         Total Disbursement:                                                                                     $ 9,338.30



         Non-Processing Fees

                                                                                                # Transactions       Value $

         Commission Rebate for 10/01 - 10/31                                                                        $ 401.63

         Account Updater - Subscription 2019-Nov-04 - 2019-Nov-11                               39                   $ (3.90)

         Declined Authorizations Fee 2019-Nov-04 - 2019-Nov-11                                  19                   $ (0.95)

         Chargeback Fee 2019-Nov-04 - 2019-Nov-11                                               8                  $ (120.00)

         Payout Fee - ACH                                                                                            $ (2.00)

         Total Non-Processing Fees:                                                                                $ 274.78



         Manual Adjustments

         -

         Total Manual Adjustments:                                                                                    $ 0.00



         Held by BlueSnap in Reserve:                                                                            $ 19,796.00


               Case: 19-41283          Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14          Page 40 of
                                                                   51
blue snap PayoutSummaryStatement-582921-2019W45.pdf[12/19/2019 9:47:08 AM]
Payout Summary Statement - 582921 - 2019W45




                                                            Glossary of Terms


       Dates                                                                 Non-Processing Fees
       Planned Date                                                          Account Maintenance Fee (Affiliates/Vendors)
       Date when a payment is due to take place.                             This fee is charged when the minimum level of sales set forth
                                                                             in the BlueSnap contract is not met for the month. Unless
       Transfer Date                                                         contracted otherwise, the minimum is $2,500 per month.
       Date when a payment actually took place. If planned date falls
       on a weekend, holiday, or was delayed, these 2 dates will be          Account Updater
       different. In most cases Planned Date and Transfer date will          Successful Account Updater card repair.
       be the same.
                                                                             Conveyance Fee
                                                                             A fee charged for each transaction settled directly with a 3rd
       Currencies                                                            party such as PayPal or American Express.
       Transaction Currency
                                                                             Chargeback Fee
       Currency of the transaction as it was sent for processing
                                                                             A chargeback occurs when a shopper does not recognize a
       (authorized).
                                                                             transaction and contacts their issuing bank to dispute it. The
       Payout Currency                                                       card schemes (Visa, Mastercard...) charge a fee for every
       The currency in which BlueSnap will settle this transaction to        Chargeback, which we are obliged to pass to the merchant.
       the merchant, except in the case where the base currency is
                                                                             Chargeback Dispute Fee
       an exotic currency where Payout Currency will be USD.
                                                                             This fee is charged each time a chargeback dispute is
       Disbursement currency                                                 submitted.
       Will only be different from payout currency if merchant has
                                                                             Chargeback TRR fee
       requested BlueSnap to settle funds in an "exotic" currency (not
                                                                             A Transaction Retrieval Request (TRR) is a request from the
       one of the majors or minors). In this case, payout currency will
                                                                             issuing bank for more information about the transaction.
       always be USD, and Disbursement currency will be deposited
                                                                             Responding to these requests may prevent a future
       in "exotic" currency requested.
                                                                             chargeback on the transaction.

                                                                             Declined Authorizations
       Disbursement Summary
                                                                             A per transaction charge on transactions that are declined at
       Gross Sales                                                           authorization. This charge is not applied to failover declines
       Volume of sales (charges) processed in this period, including         initiated by BlueSnap nor those declined renewal transactions
       any applicable TAX/ VAT collected by BlueSnap.                        through the BlueSnap Subscription Manager.

       Net Sales                                                             Failover Fee
       Volume of sales minus Refunds and Chargebacks processed               A fee charged for each transaction that is initially declined and
       in this period.                                                       then ultimately successful as a result of BlueSnap's failover
                                                                             functionality.
       Processing Fees
       BlueSnap's commission/ processing fees on all transactions            Direct Debit Refund Fee
       being paid for this period.                                           Fee incurred upon refund of direct debit.

       Tax/ VAT remitted by BlueSnap                                         ECP Reversal Fee
       This is the portion of your Gross sales which BlueSnap will
               Case: 19-41283           Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14                   Page 41 of
                                                                      51
blue snap PayoutSummaryStatement-582921-2019W45.pdf[12/19/2019 9:47:08 AM]
Payout Summary Statement - 582921 - 2019W45

                                                                             Fee incurred upon reversal of Electronic Check/ACH/Direct
       retain and remit to the relevant authorities                          Debit.

       Paid Directly by 3rd party                                            Ethoca Alert Fee (Chargeback Alert Fee)
       When a 3rd party processor settles funds directly to the              A per transaction charge resulting from an issuer reporting a
       merchant, BlueSnap will be deducting them from our                    transaction as fraud to Ethoca.
       settlement. For example, all of merchant PayPal sales are
       funded directly into the merchant PayPal business account.            Fraud Monthly Fee & Fraud Transaction Fee
       BlueSnap will settle the processing fee differential.                 BlueSnap's Smarter Payment Gateway™ is integrated with an
                                                                             industry-leading fraud prevention system. Merchant chooses
       Non-processing Fees                                                   the level of customization that the business needs. Depending
       Miscellaneous non-processing fees applicable for this period.         on the chosen level, a monthly or per transaction fee may
       This could be Fraud service fees, Account Maintenance,                apply.
       Transfer Fees, etc. They will be listed under "Non-processing
       Fees" section of the report.                                          Inactivity Fee
                                                                             Fee charged for no activity on account in the past 3 months.
       Reserve
       If applicable, this value reflects either an increase (negative in    Marketplace Vendor Management Fee
       your statement) or a decrease (positive in your statement) of         A fee charged to your marketplace based on the gross amount
       the funds BlueSnap is holding for the merchant in reserve.            paid out to each vendor managed by BlueSnap.

       Carryover                                                             Non-Compliance Fees
       The amount of funds added to (or deducted from) this cycle's          All merchants selling in-store or online, taking payments via
       disbursement corresponding to sales withheld from a previous          credit and debit cards, must be compliant with PCI Standards.
       pay period.                                                           Our partner, Security Metrics, has asked you (depending on
                                                                             the integration method you have with BlueSnap) to fill in the
                                                                             appropriate PCI form. A monthly fee will charged if you fail to
                                                                             satisfy PCI requirements.

                                                                             Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                             Funds transfer fee.

                                                                             TC40-Safe Refund Fee
                                                                             Fraud alerts sent by the card issuing bank to the payment
                                                                             network to notify all parties of a TC40 claim or a chargeback
                                                                             claim; BlueSnap will receive the fraud alert and process a
                                                                             refund to help manage chargebacks.

                                                                             Verifi Processing (Chargeback Alert Fee)
                                                                             A per transaction charge for a dispute opened by the
                                                                             cardholder with their issuing bank.




                Case: 19-41283            Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14               Page 42 of
                                                                        51
blue snap PayoutSummaryStatement-582921-2019W45.pdf[12/19/2019 9:47:08 AM]
Payout Summary Statement - 582921 - 2019W46




                                         Payout Summary Statement (USD)
                                              From: Nov 11, 2019 Through: Nov 17, 2019
       jadootv                                                                                        Payment ID: 2019W46
       582921                                                                                         Planned Date: 12/2/19
       sales@jadootv.com                                                                              Transfer Date: 12/2/19


        Disbursement Currency: United States Dollars


         Disbursement Summary                                                            # Transactions         Value ($)

         Gross Sales                                                                     955                  $ 10,134.15

         Refunds                                                                         40                   $ (1,613.50)

         Chargebacks                                                                     6                      $ (576.97)

         Net Sales                                                                       1001                  $ 7,943.68
             of which Tax/VAT                                                                                     $ 372.37

         Processing Fees                                                                                        $ (881.82)

         Tax/VAT Remitted by BlueSnap                                                                           $ (372.37)

         Paid Directly by 3rd Party                                                                                $ 0.00

         Non-Processing Fees                                                                                     $ (95.30)

         Manual Adjustments Total                                                                                  $ 0.00

         Total Disbursement:                                                                                  $ 6,594.19



         Non-Processing Fees

                                                                                             # Transactions       Value $

         Account Updater - Subscription 2019-Nov-11 - 2019-Nov-18                            22                   $ (2.20)

         Declined Authorizations Fee 2019-Nov-11 - 2019-Nov-18                               22                   $ (1.10)

         Chargeback Fee 2019-Nov-11 - 2019-Nov-18                                            6                   $ (90.00)

         Payout Fee - ACH                                                                                         $ (2.00)

         Total Non-Processing Fees:                                                                             $ (95.30)



         Manual Adjustments

         -

         Total Manual Adjustments:                                                                                 $ 0.00



         Held by BlueSnap in Reserve:                                                                         $ 19,796.00




               Case: 19-41283          Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14     Page 43 of
                                                                   51
blue snap PayoutSummaryStatement-582921-2019W46.pdf[12/19/2019 9:47:24 AM]
Payout Summary Statement - 582921 - 2019W46




                                                            Glossary of Terms


       Dates                                                                 Non-Processing Fees
       Planned Date                                                          Account Maintenance Fee (Affiliates/Vendors)
       Date when a payment is due to take place.                             This fee is charged when the minimum level of sales set forth
                                                                             in the BlueSnap contract is not met for the month. Unless
       Transfer Date                                                         contracted otherwise, the minimum is $2,500 per month.
       Date when a payment actually took place. If planned date falls
       on a weekend, holiday, or was delayed, these 2 dates will be          Account Updater
       different. In most cases Planned Date and Transfer date will          Successful Account Updater card repair.
       be the same.
                                                                             Conveyance Fee
                                                                             A fee charged for each transaction settled directly with a 3rd
       Currencies                                                            party such as PayPal or American Express.
       Transaction Currency
                                                                             Chargeback Fee
       Currency of the transaction as it was sent for processing
                                                                             A chargeback occurs when a shopper does not recognize a
       (authorized).
                                                                             transaction and contacts their issuing bank to dispute it. The
       Payout Currency                                                       card schemes (Visa, Mastercard...) charge a fee for every
       The currency in which BlueSnap will settle this transaction to        Chargeback, which we are obliged to pass to the merchant.
       the merchant, except in the case where the base currency is
                                                                             Chargeback Dispute Fee
       an exotic currency where Payout Currency will be USD.
                                                                             This fee is charged each time a chargeback dispute is
       Disbursement currency                                                 submitted.
       Will only be different from payout currency if merchant has
                                                                             Chargeback TRR fee
       requested BlueSnap to settle funds in an "exotic" currency (not
                                                                             A Transaction Retrieval Request (TRR) is a request from the
       one of the majors or minors). In this case, payout currency will
                                                                             issuing bank for more information about the transaction.
       always be USD, and Disbursement currency will be deposited
                                                                             Responding to these requests may prevent a future
       in "exotic" currency requested.
                                                                             chargeback on the transaction.

                                                                             Declined Authorizations
       Disbursement Summary
                                                                             A per transaction charge on transactions that are declined at
       Gross Sales                                                           authorization. This charge is not applied to failover declines
       Volume of sales (charges) processed in this period, including         initiated by BlueSnap nor those declined renewal transactions
       any applicable TAX/ VAT collected by BlueSnap.                        through the BlueSnap Subscription Manager.

       Net Sales                                                             Failover Fee
       Volume of sales minus Refunds and Chargebacks processed               A fee charged for each transaction that is initially declined and
       in this period.                                                       then ultimately successful as a result of BlueSnap's failover
                                                                             functionality.
       Processing Fees
       BlueSnap's commission/ processing fees on all transactions            Direct Debit Refund Fee
       being paid for this period.                                           Fee incurred upon refund of direct debit.

       Tax/ VAT remitted by BlueSnap                                         ECP Reversal Fee
       This is the portion of your Gross sales which BlueSnap will           Fee incurred upon reversal of Electronic Check/ACH/Direct
       retain and remit to the relevant authorities                          Debit.

       Paid Directly by 3rd party                                            Ethoca Alert Fee (Chargeback Alert Fee)
               Case: 19-41283           Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14                   Page 44 of
                                                                      51
blue snap PayoutSummaryStatement-582921-2019W46.pdf[12/19/2019 9:47:24 AM]
Payout Summary Statement - 582921 - 2019W46

       When a 3rd party processor settles funds directly to the              A per transaction charge resulting from an issuer reporting a
       merchant, BlueSnap will be deducting them from our                    transaction as fraud to Ethoca.
       settlement. For example, all of merchant PayPal sales are
       funded directly into the merchant PayPal business account.            Fraud Monthly Fee & Fraud Transaction Fee
       BlueSnap will settle the processing fee differential.                 BlueSnap's Smarter Payment Gateway™ is integrated with an
                                                                             industry-leading fraud prevention system. Merchant chooses
       Non-processing Fees                                                   the level of customization that the business needs. Depending
       Miscellaneous non-processing fees applicable for this period.         on the chosen level, a monthly or per transaction fee may
       This could be Fraud service fees, Account Maintenance,                apply.
       Transfer Fees, etc. They will be listed under "Non-processing
       Fees" section of the report.                                          Inactivity Fee
                                                                             Fee charged for no activity on account in the past 3 months.
       Reserve
       If applicable, this value reflects either an increase (negative in    Marketplace Vendor Management Fee
       your statement) or a decrease (positive in your statement) of         A fee charged to your marketplace based on the gross amount
       the funds BlueSnap is holding for the merchant in reserve.            paid out to each vendor managed by BlueSnap.

       Carryover                                                             Non-Compliance Fees
       The amount of funds added to (or deducted from) this cycle's          All merchants selling in-store or online, taking payments via
       disbursement corresponding to sales withheld from a previous          credit and debit cards, must be compliant with PCI Standards.
       pay period.                                                           Our partner, Security Metrics, has asked you (depending on
                                                                             the integration method you have with BlueSnap) to fill in the
                                                                             appropriate PCI form. A monthly fee will charged if you fail to
                                                                             satisfy PCI requirements.

                                                                             Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                             Funds transfer fee.

                                                                             TC40-Safe Refund Fee
                                                                             Fraud alerts sent by the card issuing bank to the payment
                                                                             network to notify all parties of a TC40 claim or a chargeback
                                                                             claim; BlueSnap will receive the fraud alert and process a
                                                                             refund to help manage chargebacks.

                                                                             Verifi Processing (Chargeback Alert Fee)
                                                                             A per transaction charge for a dispute opened by the
                                                                             cardholder with their issuing bank.




                Case: 19-41283            Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14               Page 45 of
                                                                        51
blue snap PayoutSummaryStatement-582921-2019W46.pdf[12/19/2019 9:47:24 AM]
Payout Summary Statement - 582921 - 2019W47




                                         Payout Summary Statement (USD)
                                               From: Nov 18, 2019 Through: Nov 24, 2019
       jadootv                                                                                         Payment ID: 2019W47
       582921                                                                                          Planned Date: 12/9/19
       sales@jadootv.com                                                                                  Transfer Date: N/A


        Disbursement Currency: United States Dollars


         Disbursement Summary                                                             # Transactions          Value ($)

         Gross Sales                                                                      940                   $ 10,198.91

         Refunds                                                                          40                    $ (1,469.48)

         Chargebacks                                                                      2                        $ (99.99)

         Net Sales                                                                        982                    $ 8,629.44
             of which Tax/VAT                                                                                       $ 439.68

         Processing Fees                                                                                          $ (880.82)

         Tax/VAT Remitted by BlueSnap                                                                             $ (439.68)

         Paid Directly by 3rd Party                                                                                  $ 0.00

         Non-Processing Fees                                                                                       $ 725.42

         Manual Adjustments Total                                                                                    $ 0.00

         Total Disbursement:                                                                                    $ 8,034.36



         Non-Processing Fees

                                                                                               # Transactions       Value $

         Account Updater - Subscription 2019-Nov-18 - 2019-Nov-25                              20                   $ (2.00)

         Declined Authorizations Fee 2019-Nov-18 - 2019-Nov-25                                 21                   $ (1.05)

         Chargeback Fee 2019-Nov-18 - 2019-Nov-25                                              2                   $ (30.00)

         Payout Fee - ACH                                                                                           $ (2.00)

         Commission Rebate for 11/01 - 11/30                                                                       $ 760.47

         Total Non-Processing Fees:                                                                               $ 725.42



         Manual Adjustments

         -

         Total Manual Adjustments:                                                                                   $ 0.00



         Held by BlueSnap in Reserve:                                                                           $ 19,796.00




               Case: 19-41283          Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14       Page 46 of
                                                                   51
blue snap PayoutSummaryStatement-582921-2019W47.pdf[12/19/2019 9:47:56 AM]
Payout Summary Statement - 582921 - 2019W47




                                                            Glossary of Terms


       Dates                                                                 Non-Processing Fees
       Planned Date                                                          Account Maintenance Fee (Affiliates/Vendors)
       Date when a payment is due to take place.                             This fee is charged when the minimum level of sales set forth
                                                                             in the BlueSnap contract is not met for the month. Unless
       Transfer Date                                                         contracted otherwise, the minimum is $2,500 per month.
       Date when a payment actually took place. If planned date falls
       on a weekend, holiday, or was delayed, these 2 dates will be          Account Updater
       different. In most cases Planned Date and Transfer date will          Successful Account Updater card repair.
       be the same.
                                                                             Conveyance Fee
                                                                             A fee charged for each transaction settled directly with a 3rd
       Currencies                                                            party such as PayPal or American Express.
       Transaction Currency
                                                                             Chargeback Fee
       Currency of the transaction as it was sent for processing
                                                                             A chargeback occurs when a shopper does not recognize a
       (authorized).
                                                                             transaction and contacts their issuing bank to dispute it. The
       Payout Currency                                                       card schemes (Visa, Mastercard...) charge a fee for every
       The currency in which BlueSnap will settle this transaction to        Chargeback, which we are obliged to pass to the merchant.
       the merchant, except in the case where the base currency is
                                                                             Chargeback Dispute Fee
       an exotic currency where Payout Currency will be USD.
                                                                             This fee is charged each time a chargeback dispute is
       Disbursement currency                                                 submitted.
       Will only be different from payout currency if merchant has
                                                                             Chargeback TRR fee
       requested BlueSnap to settle funds in an "exotic" currency (not
                                                                             A Transaction Retrieval Request (TRR) is a request from the
       one of the majors or minors). In this case, payout currency will
                                                                             issuing bank for more information about the transaction.
       always be USD, and Disbursement currency will be deposited
                                                                             Responding to these requests may prevent a future
       in "exotic" currency requested.
                                                                             chargeback on the transaction.

                                                                             Declined Authorizations
       Disbursement Summary
                                                                             A per transaction charge on transactions that are declined at
       Gross Sales                                                           authorization. This charge is not applied to failover declines
       Volume of sales (charges) processed in this period, including         initiated by BlueSnap nor those declined renewal transactions
       any applicable TAX/ VAT collected by BlueSnap.                        through the BlueSnap Subscription Manager.

       Net Sales                                                             Failover Fee
       Volume of sales minus Refunds and Chargebacks processed               A fee charged for each transaction that is initially declined and
       in this period.                                                       then ultimately successful as a result of BlueSnap's failover
                                                                             functionality.
       Processing Fees
       BlueSnap's commission/ processing fees on all transactions            Direct Debit Refund Fee
       being paid for this period.                                           Fee incurred upon refund of direct debit.

       Tax/ VAT remitted by BlueSnap                                         ECP Reversal Fee
       This is the portion of your Gross sales which BlueSnap will           Fee incurred upon reversal of Electronic Check/ACH/Direct
       retain and remit to the relevant authorities                          Debit.

               Case: 19-41283           Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14                   Page 47 of
                                                                      51
blue snap PayoutSummaryStatement-582921-2019W47.pdf[12/19/2019 9:47:56 AM]
Payout Summary Statement - 582921 - 2019W47

       Paid Directly by 3rd party                                            Ethoca Alert Fee (Chargeback Alert Fee)
       When a 3rd party processor settles funds directly to the              A per transaction charge resulting from an issuer reporting a
       merchant, BlueSnap will be deducting them from our                    transaction as fraud to Ethoca.
       settlement. For example, all of merchant PayPal sales are
       funded directly into the merchant PayPal business account.            Fraud Monthly Fee & Fraud Transaction Fee
       BlueSnap will settle the processing fee differential.                 BlueSnap's Smarter Payment Gateway™ is integrated with an
                                                                             industry-leading fraud prevention system. Merchant chooses
       Non-processing Fees                                                   the level of customization that the business needs. Depending
       Miscellaneous non-processing fees applicable for this period.         on the chosen level, a monthly or per transaction fee may
       This could be Fraud service fees, Account Maintenance,                apply.
       Transfer Fees, etc. They will be listed under "Non-processing
       Fees" section of the report.                                          Inactivity Fee
                                                                             Fee charged for no activity on account in the past 3 months.
       Reserve
       If applicable, this value reflects either an increase (negative in    Marketplace Vendor Management Fee
       your statement) or a decrease (positive in your statement) of         A fee charged to your marketplace based on the gross amount
       the funds BlueSnap is holding for the merchant in reserve.            paid out to each vendor managed by BlueSnap.

       Carryover                                                             Non-Compliance Fees
       The amount of funds added to (or deducted from) this cycle's          All merchants selling in-store or online, taking payments via
       disbursement corresponding to sales withheld from a previous          credit and debit cards, must be compliant with PCI Standards.
       pay period.                                                           Our partner, Security Metrics, has asked you (depending on
                                                                             the integration method you have with BlueSnap) to fill in the
                                                                             appropriate PCI form. A monthly fee will charged if you fail to
                                                                             satisfy PCI requirements.

                                                                             Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                             Funds transfer fee.

                                                                             TC40-Safe Refund Fee
                                                                             Fraud alerts sent by the card issuing bank to the payment
                                                                             network to notify all parties of a TC40 claim or a chargeback
                                                                             claim; BlueSnap will receive the fraud alert and process a
                                                                             refund to help manage chargebacks.

                                                                             Verifi Processing (Chargeback Alert Fee)
                                                                             A per transaction charge for a dispute opened by the
                                                                             cardholder with their issuing bank.




                Case: 19-41283            Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14               Page 48 of
                                                                        51
blue snap PayoutSummaryStatement-582921-2019W47.pdf[12/19/2019 9:47:56 AM]
Payout Summary Statement - 582921 - 2019W48




                                         Payout Summary Statement (USD)
                                              From: Nov 25, 2019 Through: Dec 1, 2019
       jadootv                                                                                        Payment ID: 2019W48
       582921                                                                                        Planned Date: 12/16/19
       sales@jadootv.com                                                                                 Transfer Date: N/A


        Disbursement Currency: United States Dollars


         Disbursement Summary                                                           # Transactions         Value ($)

         Gross Sales                                                                    1402                 $ 58,664.47

         Refunds                                                                        67                   $ (2,813.18)

         Chargebacks                                                                    9                      $ (218.75)

         Net Sales                                                                      1478                 $ 55,632.54
             of which Tax/VAT                                                                                    $ 460.08

         Processing Fees                                                                                     $ (3,209.77)

         Tax/VAT Remitted by BlueSnap                                                                          $ (460.08)

         Paid Directly by 3rd Party                                                                               $ 0.00

         Non-Processing Fees                                                                                   $ (141.95)

         Manual Adjustments Total                                                                                 $ 0.00

         Total Disbursement:                                                                                 $ 51,820.74



         Non-Processing Fees

                                                                                            # Transactions       Value $

         Account Updater - Subscription 2019-Nov-25 - 2019-Dec-02                           37                   $ (3.70)

         Declined Authorizations Fee 2019-Nov-25 - 2019-Dec-02                              25                   $ (1.25)

         Chargeback Fee 2019-Nov-25 - 2019-Dec-02                                           9                  $ (135.00)

         Payout Fee - ACH                                                                                        $ (2.00)

         Total Non-Processing Fees:                                                                           $ (141.95)



         Manual Adjustments

         -

         Total Manual Adjustments:                                                                                $ 0.00



         Held by BlueSnap in Reserve:                                                                        $ 19,796.00




               Case: 19-41283          Doc# 209       Filed: 12/19/19 Entered: 12/19/19 17:35:14      Page 49 of
                                                                   51
blue snap PayoutSummaryStatement-582921-2019W48.pdf[12/19/2019 9:47:40 AM]
Payout Summary Statement - 582921 - 2019W48




                                                            Glossary of Terms


       Dates                                                                 Non-Processing Fees
       Planned Date                                                          Account Maintenance Fee (Affiliates/Vendors)
       Date when a payment is due to take place.                             This fee is charged when the minimum level of sales set forth
                                                                             in the BlueSnap contract is not met for the month. Unless
       Transfer Date                                                         contracted otherwise, the minimum is $2,500 per month.
       Date when a payment actually took place. If planned date falls
       on a weekend, holiday, or was delayed, these 2 dates will be          Account Updater
       different. In most cases Planned Date and Transfer date will          Successful Account Updater card repair.
       be the same.
                                                                             Conveyance Fee
                                                                             A fee charged for each transaction settled directly with a 3rd
       Currencies                                                            party such as PayPal or American Express.
       Transaction Currency
                                                                             Chargeback Fee
       Currency of the transaction as it was sent for processing
                                                                             A chargeback occurs when a shopper does not recognize a
       (authorized).
                                                                             transaction and contacts their issuing bank to dispute it. The
       Payout Currency                                                       card schemes (Visa, Mastercard...) charge a fee for every
       The currency in which BlueSnap will settle this transaction to        Chargeback, which we are obliged to pass to the merchant.
       the merchant, except in the case where the base currency is
                                                                             Chargeback Dispute Fee
       an exotic currency where Payout Currency will be USD.
                                                                             This fee is charged each time a chargeback dispute is
       Disbursement currency                                                 submitted.
       Will only be different from payout currency if merchant has
                                                                             Chargeback TRR fee
       requested BlueSnap to settle funds in an "exotic" currency (not
                                                                             A Transaction Retrieval Request (TRR) is a request from the
       one of the majors or minors). In this case, payout currency will
                                                                             issuing bank for more information about the transaction.
       always be USD, and Disbursement currency will be deposited
                                                                             Responding to these requests may prevent a future
       in "exotic" currency requested.
                                                                             chargeback on the transaction.

                                                                             Declined Authorizations
       Disbursement Summary
                                                                             A per transaction charge on transactions that are declined at
       Gross Sales                                                           authorization. This charge is not applied to failover declines
       Volume of sales (charges) processed in this period, including         initiated by BlueSnap nor those declined renewal transactions
       any applicable TAX/ VAT collected by BlueSnap.                        through the BlueSnap Subscription Manager.

       Net Sales                                                             Failover Fee
       Volume of sales minus Refunds and Chargebacks processed               A fee charged for each transaction that is initially declined and
       in this period.                                                       then ultimately successful as a result of BlueSnap's failover
                                                                             functionality.
       Processing Fees
       BlueSnap's commission/ processing fees on all transactions            Direct Debit Refund Fee
       being paid for this period.                                           Fee incurred upon refund of direct debit.

       Tax/ VAT remitted by BlueSnap                                         ECP Reversal Fee
       This is the portion of your Gross sales which BlueSnap will           Fee incurred upon reversal of Electronic Check/ACH/Direct
       retain and remit to the relevant authorities                          Debit.

       Paid Directly by 3rd party                                            Ethoca Alert Fee (Chargeback Alert Fee)
               Case: 19-41283           Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14                   Page 50 of
                                                                      51
blue snap PayoutSummaryStatement-582921-2019W48.pdf[12/19/2019 9:47:40 AM]
Payout Summary Statement - 582921 - 2019W48

       When a 3rd party processor settles funds directly to the              A per transaction charge resulting from an issuer reporting a
       merchant, BlueSnap will be deducting them from our                    transaction as fraud to Ethoca.
       settlement. For example, all of merchant PayPal sales are
       funded directly into the merchant PayPal business account.            Fraud Monthly Fee & Fraud Transaction Fee
       BlueSnap will settle the processing fee differential.                 BlueSnap's Smarter Payment Gateway™ is integrated with an
                                                                             industry-leading fraud prevention system. Merchant chooses
       Non-processing Fees                                                   the level of customization that the business needs. Depending
       Miscellaneous non-processing fees applicable for this period.         on the chosen level, a monthly or per transaction fee may
       This could be Fraud service fees, Account Maintenance,                apply.
       Transfer Fees, etc. They will be listed under "Non-processing
       Fees" section of the report.                                          Inactivity Fee
                                                                             Fee charged for no activity on account in the past 3 months.
       Reserve
       If applicable, this value reflects either an increase (negative in    Marketplace Vendor Management Fee
       your statement) or a decrease (positive in your statement) of         A fee charged to your marketplace based on the gross amount
       the funds BlueSnap is holding for the merchant in reserve.            paid out to each vendor managed by BlueSnap.

       Carryover                                                             Non-Compliance Fees
       The amount of funds added to (or deducted from) this cycle's          All merchants selling in-store or online, taking payments via
       disbursement corresponding to sales withheld from a previous          credit and debit cards, must be compliant with PCI Standards.
       pay period.                                                           Our partner, Security Metrics, has asked you (depending on
                                                                             the integration method you have with BlueSnap) to fill in the
                                                                             appropriate PCI form. A monthly fee will charged if you fail to
                                                                             satisfy PCI requirements.

                                                                             Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                             Funds transfer fee.

                                                                             TC40-Safe Refund Fee
                                                                             Fraud alerts sent by the card issuing bank to the payment
                                                                             network to notify all parties of a TC40 claim or a chargeback
                                                                             claim; BlueSnap will receive the fraud alert and process a
                                                                             refund to help manage chargebacks.

                                                                             Verifi Processing (Chargeback Alert Fee)
                                                                             A per transaction charge for a dispute opened by the
                                                                             cardholder with their issuing bank.




                Case: 19-41283            Doc# 209         Filed: 12/19/19 Entered: 12/19/19 17:35:14               Page 51 of
                                                                        51
blue snap PayoutSummaryStatement-582921-2019W48.pdf[12/19/2019 9:47:40 AM]
